DETAILED ACTION

This communication is in response to Application No. 17/710,757 filed on 3/31/2022. Claims 1-27 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2022 is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No.11,323,373 (hereinafter Patent ‘373).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘373 teaches as follows:

Applicant’s claims 1, 10, and 19
Patent ‘373 claim 1
A non-transitory computer-readable storage medium storing instructions that when executed by one or more computing devices cause the one or more computing devices to perform a method for adjusting bandwidth for a data management operation executing on a source computing device, the method comprising:
A non-transitory computer-readable storage medium storing instructions that when executed by one or more computing devices cause the one or more computing devices to perform a method for adjusting bandwidth for a data storage operation executing on a source computing device, the method comprising: 
receiving a request to execute a data management operation on a source computing device using at least some of available bandwidth of the source computing device to transmit data to one or more destination computing devices, 
executing the data storage operation on the source computing device using at least some of available bandwidth of the source computing device to transmit data to a destination computing device in a storage system,
wherein the data is transmitted via one or more data streams, 

wherein the data storage operation comprises transmitting data via one or more data streams,

wherein the data management operation is executed according to an information management policy associated with, at least a portion, of production data stored on the source computing device, 
wherein the data storage operation is executed according to a schedule indicated in a storage policy assigned to the source computing device, 

wherein the information management policy comprises one or more preferences or settings for performing one or more data management operations on the portion of the production data and on secondary copies of the portion of the production data; 
wherein the storage policy comprises a collection of settings or preferences for performing backup operations on data stored on the source computing device;
receiving a request to adjust bandwidth allocated to at least one data stream associated with the data management operation; 

receiving a first request from a user to adjust bandwidth allocated to at least one data stream associated with the data storage operation at the source computing device; 
adjusting the bandwidth allocated to the at least one data stream from a first value to a different second value in accordance with the request; and 
adjusting the bandwidth allocated to the at least one data stream from a first value to a different second value in accordance with the first request;
transmitting at least some of the portion of the data from the source computing device, via the one or more data streams, to the one or more destination computing devices.
receiving data from the source computing device via one or more data streams; and 
storing the received data in the storage system.



	Rest of dependent claims are rejected for the dependency on the rejected claims 1, 10, and 19 as presented above.

Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,303,570 (hereinafter Patent ‘570).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘570 teaches similar limitations as presented above.

Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,812,387 (hereinafter Patent ‘387).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘387 teaches similar limitations as presented above.

Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,938,723 (hereinafter Patent ‘723).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘723 teaches similar limitations as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
November 18, 2022